Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1-2, 4, 6 
Cancelled: None
Added: 19
Therefore, claims 1-19 are currently pending in the instant application.

Response to Arguments
In response to applicant's argument that Kimura may not be modified by Han, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Specifically, Han discloses similar scanning driving method (Fig. 4) as that of Kimura (Fig. 27). The scan signals are applied to the plurality scan lines, and after that the scan lines are sequentially driven in both prior arts. The only difference is the application of the power supply voltage. Further, Han applies the voltage V3 to the ELVSS cathode line which is greater than the voltage V2 of the power supply line ELVDD during period b (Fig. 4; Para. 0094). Therefore, the driving method of Han also achieves the suppression of the leakage current into the light emitting element, and it would have been applicable to the pixel circuit of Kimura.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2016/0275863 A1, hereinafter “Kimura”) in view of Han (US 2014/0139412 A1, hereinafter “Han”).

As to claim 1, Kimura (Fig. 1A) discloses a light emitting display device (100) comprising: 
a first switch (1011) comprising a gate electrode connected to a first scan line (Fig. 7 element GL), the first switch being connected between a data line (DL) and a first node (Fig. 1A element NG);  
a second switch (102) comprising a gate electrode connected to the first node (NG), the second switch being connected between a first driving power line (PL) and a second node (NS);  
a first capacitor (103) connected between the first node (NG) and the second node (NS);  
a light emitting element (104) connected between the second node (NS) and a second driving power line (CL);
a scan driver (Fig. 19A element 110) configured to apply a first A-scan signal (Fig. 27 element “the first scan signal”; Para. 0199) to the first scan line (GL1) in at least a part of first (P22; start of the VP-INI to the midway of the VP-INI), second (P22; midway of the VP-INI to the end of VP-INI) and third periods (P23; part of the VCS) from among the first period, the second period, the third period, a fourth period (P24), a fifth period (P25), a sixth period (P26) and a seventh period (P11), the periods being 
a data driver (Fig. 19A element 120) configured to apply a first initialization signal (Fig. 24A, 24B element VCS) to the data line (DTL) in at least a part of the first (half of P22), second (second half of P22) and third periods (P23), and to apply a data signal (Fig. 25B element VDATA) to the data line in a part of the fifth period (P25). 
 Kimura does not disclose a power supplier configured to sequentially apply a first driving voltage, a second driving voltage greater than the first driving voltage, and a third driving voltage greater than the second driving voltage to the first driving power line during the second period to seventh periods. 
However, Han (Fig. 5) teaches a power supplier (ELVDD) configured to sequentially apply a first driving voltage (V1), a second driving voltage (V2) greater than the first driving voltage (V1), and a third driving voltage (V3) greater than the second driving voltage (V2) to the first driving power line during the second period to seventh periods (Para. 101, V1 is not applied during the first period a1’).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Han to include a power supplier to sequentially apply three different driving voltages in the device disclosed by Toyomura. The motivation would have been to provide uniform screen luminance by reducing the voltage drop of the power source caused by wire length resistance (Han; Para. 0011, 0038). 

As to claim 2, Kimura (Fig. 27) discloses the light emitting display device of claim 1, wherein the first A scan signal (“the first scan signal”) has an active voltage in the first, second and third periods (P22, P23), and 


 	As to claim 3, Kimura (Fig. 27) discloses the light emitting display device of claim 1, further comprising a second scan line (GL2) adjacent to the first scan line (GL1), 
wherein the scan driver is further configured to apply a second A-scan signal (“the first scan signal”) and a second B-scan signal (“the second scan signal”) to the second scan line (Para. 0199), and 
the scan driver is configured to apply the second A-scan signal to the second scan line in at least
a part of the first, second and third periods and to apply the second B-scan signal to the second scan line
in at least a part of the fifth period (Para. 0199, similarly the scan signal is applied to the second scan signal as discussed above in claim 1). 
 
As to claim 4, Kimura (Fig. 6) discloses the light emitting display device of claim 3, wherein the first A-scan signal (GL1, the first scan signal) and the second A-scan signal (GL2, the first scan signal) have an active voltage in the first, second and third periods (Para. 0199; the first scan signals are active for the first, second and third period as discussed above in claim 1), 
the first B-scan signal (GL1, the second scan signal) has an active voltage in a first horizontal period of the fifth period (P25; Fig. 25B), and 
the second B-scan signal (GL2, the second scan signal) has an active voltage in a second horizontal period of the fifth period (P25; Fig. 25B). 

As to claim 5, Kimura (Fig. 27) discloses the light emitting display device of claim 4,  wherein a positive edge time point of the first A-scan signal (GL1, positive edge) is substantially equal to a positive edge time point of the second A-scan signal (GL2, positive edge), and


As to claim 6, Kimura (Fig. 27) discloses teaches the light emitting display device of claim 4, wherein the first A-scan signal (GL1, the first scan signal) and the second A-scan signal (GL2, the first scan signal) have a substantially equal pulse width (Para. 0199). 
 
As to claim 7, Kimura (Fig. 27) discloses the light emitting display device of claim 4, wherein a positive edge time point of the first B-scan signal (GL1, the second scan signal) is ahead of a positive edge time point of the second B-scan signal (GL2, the second scan signal), and 
a negative edge time point of the first B-scan signal is ahead of a negative edge time point of the
second B-scan signal (Para. 0199, the second scan signals are sequentially applied to the gate lines row by row). 
 
As to claim 8, Kimura (Fig. 27) discloses the light emitting display device of claim 4, wherein the first B-scan signal and the second B-scan signal have a substantially equal pulse width (Para. 0199, the second scan signals appear to have substantially equal pulse width in the figure). 

As to claim 9, Kimura (Fig. 9B) discloses the light emitting display device of claim 1, wherein the first switch (101C) comprises at least two switches (Para. 0150, two transistors) connected in series between the data line (DL) and the first node (node at the gate of 102).

As to claim 10, Kimura (Fig. 8A) discloses the light emitting display device of claim 1, further comprising a second capacitor (105) connected between the second node (node between 102 and 104) and the second driving power line (CL; Para. 0147). 

As to claim 11, Han (Fig. 5) teaches the light emitting display device of claim 1, further comprising the power supplier (ELVDD) is configured to apply the first driving voltage (V1) to the first driving power line in at least a part of the second period (a2’), to apply the second driving voltage (V2) to the first driving power line in at least a part of the third, fourth, fifth and sixth periods (b), and to apply the third driving voltage (V3) to the first driving power line in at least a part of the first period (a) and at least a part of the seventh period (c). 
 
As to claim 12, Kimura (Fig. 13B) discloses the light emitting display device of claim 11, further comprising a third switch (107A) comprising a gate electrode configured to receive a control signal (GL_B), the third switch being connected between the second node (node at 104) and an initialization line (IL) configured to receive a second initialization signal (Para. 0157, VP-INI). 
 
As to claim 13, Kimura (Fig. 22A) discloses the light emitting display device of claim 12, wherein the power supplier (130) is configured to apply the second initialization signal (VP-INI; Para. 0182). 
 
As to claim 14, Kimura (Fig. 27) discloses the light emitting display device of claim 12, wherein the control signal has an active voltage in at least a part of the first period (P12; Para. 0157). 
 
As to claim 15, Kimura (Fig. 27) discloses the light emitting display device of claim 12, wherein the second initialization signal (VP-INI) and the first initialization signal have a substantially equal voltage (VCS; the first and second initialization do not need to be equal). 
 
As to claim 16, Kimura (Fig. 1A) discloses the light emitting display device of claim 11, wherein the power supplier is configured to apply a fourth driving voltage to the second driving power line (CL; Para. 0112). 
 
As to claim 17, Kimura (Fig. 27) discloses the light emitting display device of claim 16, wherein the fourth driving voltage (VCS) is less than or equal to the first driving voltage (VP_EMI; as discussed in claim 1 above, Han teaches that ELVDD and ELVSS are equal.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura and Han as applied to claim 1 above, and further in view of Toyomura et al. (US 2015/0294623 A1, hereinafter “Toyomura”).

As to claim 18, Kimura does not explicitly disclose the light emitting display device of claim 1, wherein the data driver is further configured to apply a first initialization signal to the data line (DTL) in at least a part of the seventh period.
However, Toyomura teaches wherein the data driver is further configured to apply a first initialization signal to the data line (DTL) in at least a part of the seventh period (Para. 0072). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Toyomura to apply a fixed voltage in the emission period in the device disclosed by Kimura/Han. The . 

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Kim et al. (US 10, 839,754 B2) also discloses applying initialization voltage to the data line (Fig. 8).
Onoyama et al. (US 10,621,911 B) applies three different voltage levels to the data line (Fig. 5). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625